LOUGHRAN, J.,
— This matter before the court involves an interpretation of section 1009.301(a)5(D) of the Pennsylvania No-fault Motor Vehicle Insurance Act of July 19, 1974, P.L. 489, 40 P.S. §1009.301, as the same pertains to cosmetic disfigurement.
Defendant has filed a motion for summary judgment alleging that plaintiff’s answers to interrogatories pertaining to defendant’s questions concerning scarring reveals that plaintiff sustained a scar on the forehead one-quarter to one-half inch in length. Defendant contends that this answer entitles defendant to a summary judgment as a scar one-quarter to one-half inch in length on the forehead is not a severe cosmetic disfigurement as contemplated by the aforesaid section of the No-fault Act.
Summary judgments, like judgment on the pleadings, should be granted only in the clearest of cases: Kotwasinski v. Rasner, 436 Pa. 32,258 A. 2d 865 (1969). There is no guideline or definition con*735tained within the No-fault Act nor any case law interpreting the act to apply in determining how long, how wide or how deep a scar must be before it is to be considered severe. Absent any definition or guiding principles of law this court cannot ignore basic and fundamental principles of fife that a scar one-quarter to one-half inch in length may be severe for one person or to a certain person’s cosmetic appearance and not to another. Because of this factor alone it is the opinion of this court that this matter presents a genuine issue of material facts which must be submitted to a jury and is not the type of matter upon which this court can grant a summary judgment.
ORDER
And now, January 10,1979, after due and careful consideration of the within matter, it is hereby ordered, adjudged and decreed that defendant’s motion for summary judgment is denied.